DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2022 has been entered. 
Response to Amendments
Applicant's amendments to claims 2, 24, 31 and 54, filed 9/29/2022, have been entered. Claims 2, 4-18, 20-36, 38-42, 50-52, and 54 remain pending, of which claims 2, 4-6, 14, 20-34, 36, 38-42, 50-52, and 54 are being considered on their merits. Claims 7-13, 15-18, and 35 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Election/Restrictions
Applicant’s election of Group I (claims 2-42), and the species of electrical characteristic (claim 3) and the membrane permitting the passage of chemicals (claims 2 and 37) in the reply filed on 11/23/2015 stands. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 2, 4-6, 14, 20-21, 23-29, 31-34, 36, 38-39, 41, 50-52, and 54 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimura et al (2008, Lab Chip, 8, 741-746) in view of Hermanns et al (2004, Laboratory Investigation, 284: 736–752),  Hediger et al (2000, Sensors and Actuators B 63: 63–73), LeDuc et al (US PGPUB 2006/0270023) and Bogdan et al (2008, Pflugers Arch - Eur J Physiol 456:1109–1120). 
Regarding claims 2, 24, 31 and 54, Kimura teaches an integrated microfluidic system for long-term perfusion culture and on-line monitoring of tissue models (see title and abstract). Regarding claims 2, 23, 31, 41 and 54, Kimura teaches the microfluidic system comprises a chip (reads on “body”) with two microchannels separated by a semipermeable polyester (reads on fiber) membrane on which the cells are cultivated all within the chip (reads on “body”) of the system (see col. 2 on page 741 and Figure 1). Regarding claims 2, 24, 31 and 54, Kimura teaches the microchannels are each connected to both an exchange port (first port) and a micropump (second port) to allow for control of media flow and exchange, and Kimura illustrates that the ports are the only openings to the exterior of the body (see Figure 1). Additionally, Kimura teaches optical fiber inserts which could also read on “ports"(see Figure 1). Regarding claims 2, 24, 31-34 and 54, Kimura teaches optical fiber inserts are sensors fibers is used to detect the amount of fluorescence using an epifluorescent microscope with a high-speed camera (see paragraph spanning pages 742-743, and col. 2 on page 744).  Regarding claims 4 and 24-26, Kimura teaches the two independent channels separated by a semipermeable membrane permit detection of polarized membrane transport activity of cells on the membrane (see col. 1 on page 746).  
Kimura does not teach first and second types of cells are adhered to either side of the membrane forming a barrier or measuring an electrical characteristic across the membrane to confirm the formation of the barrier (claims 2, 24, 31 and 54). Kimura does not teach the sensor integrated within the device (claims 2, 24, 31 and 54) that enables a measurement a potential difference (claims 4 and 25), current difference (claims 5 and 26), or a resistance difference (claims 6 and 27). Kimura does not teach using a controllably stretchable membrane (claims 14 and 36), that is made of two materials (claims 20-21, 28-29, and 38-39). Kimura does not teach the membrane is coated with a metal (22, 30, and 40).
Hermanns is drawn to a tissue model system that allows for electrical characteristics of cellular barriers to be analyzed (see abstract). Regarding claims 2, 24, 31 and 54, Hermanns teaches it is useful to grow a monolayer of two different cell types on a membrane, with one cell type on either side of the membrane, in order to simulate tissues in vitro (see pages 736-737). Regarding claims 2, 24, 31 and 54, Hermanns teaches that this set up allows for the formation of a cellular barrier that can be used in in vitro assays, and that the formation of the cellular barrier, cell mono- and bilayer integrity, can be monitored by measuring the transbilayer electrical resistance (see abstract and page 739).
Regarding claims 2, 24, 31 and 54, Hediger is drawn to a microfluidic system for measuring electrical characteristics of a layer of cells on a membrane within a microchannel (see abstract). Regarding claims 2, 24, 31 and 54, Hediger teaches the sensor is integrated into the microchannel of a microfluidic device where the cells to be analyzed are adhered to a membrane within said microchannel (see pages 63 and 65). Regarding claims 2, 24, 31 and 54, Hediger teaches that the electrodes are sputtered through an etched recess in the body of the system (the recess leading to the exterior reads on “port”) (see pages 66-67).
LeDuc is drawn to methods of growing and analyzing cells on a membrane (see abstract). Regarding claims 2, 24, 31 and 54, LeDuc teaches an elastomeric substrate (membrane) that separates two components (first and second microchannel) of a cell growth substrate and apparatus (see paragraph [0042] and Figures 1F and 1G). Regarding claims 2, 20-21, 24, 28-29, 31, 36, 38-39 and 54, LeDuc teaches an example where the membrane is a polydimethylsiloxane (PDMS) membrane, coated with an extracellular matrix mimetic before growing an adherent monolayer of cells on one side of said membrane (see paragraphs [0043] and [0047]). Regarding claims 14 and 36, LeDuc teaches that the membrane is controllably stretchable (see paragraph [0043] and Figure 1G). LeDuc teaches examples of controlling the stretching of the membrane buy coupling the system to a computer to control the pressure excreted on said membrane (see paragraph [0043]).
Bogdan is drawn to methods of using a microchannel fluidic device to study sheets of cells between two microfluidic chambers (see abstract). Regarding claims 2, 24, 31 and 54, Bogdan teaches measuring how mechanical forces directly affect ion transport on sheets of cells using a micro chamber system that applies mechanical stress on cells and measuring electrical changes across the cells (see col. 1 and col. 2 on page 1110). Regarding claims 4-6 and 25-27, Bogdan teaches the sensors measured potential difference, current difference, and resistance difference (see col. 1 and col. 2 on page 1110). Regarding claims 32-34 and 50-52, Bogdan teaches the changes were monitored continuously on a stripchart recorder, and that data was digitized and stored on a computer (see col. 2 on page 1110).
A person of ordinary skill in the art would have had a reasonable expectation of success in incorporating LeDuc’s membrane with Hermanns’ adhered cells forming a barrier into Kimura's microchannel system because Bogdan teaches that sheets of cells can be studied in microfluidic devices with microchannels on either side of the cell sheet, and cells adhered to a stretchable membrane are similar to a tissue cell sheet. A person of ordinary skill in the art would have also had a reasonable expectation of success and motivation in measuring an electrical characteristic across the membrane to confirm the formation of the barrier because Hermanns teaches that a cellular barrier can be monitored by measuring the transbilayer electrical resistance. The skilled artisan would have been motivated to incorporate LeDuc’s membrane with adhered cells forming a barrier into Kimura's microchannel system because Bogdan teaches that characteristics across the cell sheet can be measured with a microchannel set up similar to Kimura’s system and Hermanns teaches it is useful to grow a monolayer of two different cell types on a membrane, with one cell type on either side of the membrane, in order to simulate tissues in vitro. Additionally, Kimura anticipates that their set up can be used for other assays besides the example provided in the publication. 
A person of ordinary skill in the art would have had a reasonable expectation of success in using LeDuc’s membrane with adhered cells into Kimura's microchannel system to measure various electrical differences on either side of the membrane because Kimura teaches transport of ionic substances across the membrane can be measured using the system, and Bogdan teaches the sensors can be incorporated in microfluidic systems to also measure potential difference, current difference, and resistance difference across cell sheets. The skilled artisan would have been motivated to LeDuc’s membrane with adhered cells into Kimura's microchannel system to measure various electrical differences on either side of the membrane because Bogdan teaches mechanical forces (like those studied on LeDuc’s cells adhered to LeDuc’s membrane) directly affect ion transport on sheets of cells using a chamber system that results in electrical changes across the cells.
A person of ordinary skill in the art would have had a reasonable expectation of success integrating the sensor in Kimura's system because Hediger teaches sensors can be integrated into a microchannel of a microfluidic device where the cells to be analyzed are adhered to a membrane within said microchannel. Additionally, Kimura establishes that their device can comprise inserted sensors, and Hediger teaches that the electrode sensors can enter a system through a channel like recess in said system. The skilled artisan would have been motivated to integrate the sensor in Kimura's system because Hediger establishes that such configurations are useful, and that sensors integrated are useful for monitoring electrical characteristics of cells adhered to membranes in microchannels. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Claims 22, 30, and 40 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimura et al (2008, Lab Chip, 8, 741-746) in view of Hermanns et al (2004, Laboratory Investigation, 284: 736–752), LeDuc et al (US PGPUB 2006/0270023), Bogdan et al (2008, Pflugers Arch - Eur J Physiol 456:1109–1120) and Hediger et al (2000, Sensors and Actuators B 63: 63–73) as applied to claims 2, 4-6, 14, 20-21, 23-29, 31-34, 36, 38-39, 41, 50-52, and 54 above, and further in view of Johannessen et al (2002, Anal Chem, 74: 2190-2197).
The teachings of Kimura in view of Hermanns, LeDuc, Bogdan and Hediger are discussed and relied upon above.
Kimura in view of Hermanns, LeDuc, Bogdan, and Hediger do not teach the membrane is coated with a metal.
Johannessen is drawn to thermoelectric sensors that are have widespread applications in cell based assays using living cells integrated within a subnanoliter format, and that it can detect cell responses to environmental cues (see abstract). Johannessen teaches the sensor is integrated into the membrane which the cells to be analyzed are adhered to (see page 2192). Regarding claims 22, 30, and 40, Johannessen teaches it is useful to coat a portion of the membrane with a metal (see page 2192).
A person of ordinary skill in the art would have had a reasonable expectation of success in including a metal coating on the membrane because Johannessen teaches sensors systems can be configured such that the sensors are coupled to a membrane with a metal coating, such that the cells on the membrane can be monitored. The skilled artisan would have been motivated include a metal coating on the membrane because Johannessen establishes that it is useful to coat a portion of the membrane with a metal when monitoring the electrical characteristics of cells. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Claim 42 remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimura et al (2008, Lab Chip, 8, 741-746) in view of Hermanns et al (2004, Laboratory Investigation, 284: 736–752), LeDuc et al (US PGPUB 2006/0270023), Bogdan et al (2008, Pflugers Arch - Eur J Physiol 456:1109–1120) and Hediger et al (2000, Sensors and Actuators B 63: 63–73) as applied to claims 2, 4-6, 14, 20-21, 23-29, 31-34, 36, 38-39, 41, 50-52, and 54 above, and further in view of Kim et al (Sensors and Actuators B, 128: 108-116, 2007).
The teachings of Kimura in view of Hermanns, LeDuc, Bogdan and Hediger are discussed and relied upon above.
Kimura in view of Hermanns, LeDuc, Bogdan and Hediger do not teach that the membrane is at least partially optically transparent (claim 42).
Kim teaches a microfluidic biochemical device for applying mechanical stress to cells with the deflection of the polydimethylsiloxane (PDMS) membrane they are adhered to, wherein the membrane is between two microchannels (see page 109 and Figure 1). Regarding claim 42, Kim teaches, taking phase-contrast and fluorescence image on an inverted microscope to monitor the cells and investigate the response to the variation of mechanical stress (see col. 1 on page 111).
A person of ordinary skill in the art would have had a reasonable expectation of success in using Kim's membrane that allows for the cells to be imaged because it is made of the same material as LeDuc's membrane and it is stretchable. The skilled artisan would have been motivated to use Kim's membrane that allows for the cells to be imaged because Kim teaches it allows for monitoring the cells and investigate the response to the variation of mechanical stress.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 9/29/2022have been fully considered but they are not persuasive. 
Applicant highlights the examiner’s statement in the Rejection mailed 6/29/2022, wherein the examiner highlights that the claims were not limited to closed microchannels wherein the only openings are the ports. Applicant highlights that the claims now recite the limitation “wherein said first set of two or more ports and said second set of two or more ports are the only openings to said exterior of said body”. Applicant then incorporates their prior arguments by reference.  As an initial matter, none of the claims limit to an upper limit as to the number of ports, nor do they provide any specific structural features of the ports. Regarding applicant’s prior statements highlighting the previously filed Declaration by Levner, wherein Levner states “[t]his is essentially a closed system”, and highlights that Levner states that inserting the electrodes through the fluid ports was found to be unsatisfactory. In response, the rejection is not over a system wherein the electrodes are inserted through one of the claimed fluid ports. Instead, as discussed above, the rejection is over the obviousness to include an electrical sensor integrated within, and coupled to, the device, wherein the electrical sensor accesses the interior via a recessed channel as taught by Hediger or another opening as taught by Kimura. As stated in the above rejection, Kimura establishes that their device can comprise inserted sensors (any sensor insertion opening reads on port), and Hediger teaches that the electrode sensors can enter a system through a channel like recess in said system. An opening to the exterior that allows for a sensor to be inserted and/or fabricated into reads on port. It is also noted that the instant specification does not appear to provide details as to any other means of having an integrated electrical sensor besides the means taught by Kimura and Hediger. It should again be noted that the primary reference Kimura’s system reads on applicant’s definition of closed besides any “ports” and therefore this feature is taught by the primary reference. It is also again noted that while Hediger teaches an opening above the cells, that nothing in Hediger teaches that the integrated sensors would only be effective with this opening.  Therefore this argument is not persuasive.  

Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANIE A MCNEIL/Examiner, Art Unit 1653